 Case 21-01001-rlj Doc 17 Filed 08/20/21           Entered 08/20/21 16:57:51    Page 1 of 11




Duane J. Brescia             Audrey L. Hornisher           Christopher R. Ward
CLARK HILL, PLC              CLARK HILL, PLC               Phil W. Pemberton
720 Brazos, Suite 700        901 Main Street, Suite 6000   CLARK HILL, PLC
Austin, TX 78701             Dallas, TX 75202              2600 Dallas Parkway, Suite 600
(512) 499-3647 (direct)      (214) 651-2056 (direct)       Frisco, TX 75034
dbrescia@clarkhill.com       ahornisher@clarkhill.com      (214) 651-4722 (direct)
                                                           cward@clarkhill.com
                                                           ppemberton@clarkhill.com

COUNSEL FOR MARKEL INSURANCE COMPANY

AND

Penn C. Huston
Jeffrey R. Elkin
MOUERHUSTON PLLC
349 Heights Blvd.
Houston, TX 77007
Telephone (832) 410-4540
Facsimile (832) 209-8158
phuston@mouerhuston.com
jelkin@mouerhuston.com

COUNSEL FOR ORIGIN BANCORP, INC


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 ABILENE DIVISION

 IN RE:                                        §
                                               §
 Lauren Engineers & Constructors, Inc.         §       Case No. 21-10051 rlj7
                                               §
                                               §       Chapter 7
                                               §
      Debtor.
                                               §
 Markel Insurance Company,                     §
                                               §
      Plaintiff,                               §
                                               §
 v.                                                    Adv. No. 21-01001-rlj
                                               §
 Origin Bancorp, Inc.,                         §
                                               §
      Defendant.                               §

_____________________________________________________________________________________________
JOINT STATUS REPORT AND
MOTION FOR ENTRY OF A STIPULATED SCHEDULING ORDER                                    PAGE 1
CLARKHILL\A9047\422007\263842789.v1-8/20/21
 Case 21-01001-rlj Doc 17 Filed 08/20/21          Entered 08/20/21 16:57:51        Page 2 of 11




                          JOINT STATUS REPORT AND
             MOTION FOR ENTRY OF A STIPULATED SCHEDULING ORDER


        Plaintiff Markel Insurance Company (“Markel”) and Defendant Origin Bancorp, Inc,

(“Origin”), by and through their counsel of record, hereby submit this Joint Status Report

following their conference that was held pursuant to the requirements of FED. R. CIV. P. 26(f) and

Federal Bankruptcy Rule 7026(f). As identified in section two of this report, the parties also ask

the Court to continue the trial that is set for a docket call on December 1, 2021 to March 23, 2022

and enter the Stipulated Scheduling Order filed contemporaneous with the Joint Status Report to

govern the intermediate deadlines in this case moving forward.

        1.      A discovery plan as contemplated by Rule 26(f)(3) of the Federal Rules of Civil
                Procedure.

                A.      What changes should be made in the timing, form, or requirement for
                        disclosures under 26(a), including a statement of when initial
                        disclosures were made or will be made:

        The Parties stipulate pursuant to FED. R. CIV. P. 26(a)(1)(C) that their Initial Disclosures

shall be due September 3, 2021.

                B.      The subjects on which discovery may be needed, when discovery should
                        be completed, and whether discovery should be conducted in phases or
                        be limited to or focused on particular issues:

        The Parties anticipate discovery will be needed on the essential elements of and factual

allegations in Markel’s claims against Origin and the basis for Origin’s defenses to those claims.

Should future claims or defenses be asserted, the Parties anticipate they will need to conduct

discovery on those issues as well. At this point in time, the Parties do not anticipate that phased

discovery will be needed and do not currently think discovery needs to be limited or focused

beyond the requirements already set in the Federal Rules of Civil Procedure and Federal Rules of

Evidence.
_____________________________________________________________________________________________
JOINT STATUS REPORT AND
MOTION FOR ENTRY OF A STIPULATED SCHEDULING ORDER                                    PAGE 2
CLARKHILL\A9047\422007\263842789.v1-8/20/21
 Case 21-01001-rlj Doc 17 Filed 08/20/21            Entered 08/20/21 16:57:51         Page 3 of 11




                C.      Any issues about disclosure, discovery, or preservation of electronically
                        stored information, including the form or forms in which it should be
                        produced:

        The Parties agree that when producing documents originating from ESI, care should be

taken to ensure that the production provides the receiving party with a reasonable ability to search

and filter the documents based on the text and metadata that was available in the ordinary course

of business. The detailed production format outlined below is an industry standard format and is

preferred. The fact that images of documents are produced means that documents can be numbered

and the number can be permanently “endorsed” onto the image. Native files are requested and

produced for specified file types such as spreadsheets or database files where a review of the image

is not helpful. If good cause exists to request production of certain files in native format, the party

may request such production and provide an explanation of the need for native file review, which

request shall not unreasonably be denied. A party may also de-duplicate “near-duplicate” email

threads as follows: In an email thread, only the final-in-time document need be produced, assuming

that all previous emails in the thread are contained within the final message. Where a prior email

contains an attachment, that email and attachment shall not be removed as a “near-duplicate.”

Finally, industry standard load files shall be included that provide metadata for sorting the

documents based on senders, dates, etc., and the text extracted from the ESI is provided for full

content searching. Below is the specific protocol agreed upon by the Parties:

                -       Emails should be produced as single page tiff image files (JPEG is

                        acceptable for color documents) and named per sequential production

                        numbers. E.g., PR000001.tif.




_____________________________________________________________________________________________
JOINT STATUS REPORT AND
MOTION FOR ENTRY OF A STIPULATED SCHEDULING ORDER                                    PAGE 3
CLARKHILL\A9047\422007\263842789.v1-8/20/21
 Case 21-01001-rlj Doc 17 Filed 08/20/21           Entered 08/20/21 16:57:51        Page 4 of 11




                -       Attachments should be produced as single page tiff image files (JPEG is

                        acceptable for color documents) and named per sequential production

                        numbers following their parent email. E.g., PR000002.tif.

                -       Documents that exist only in hard copy format shall be scanned and

                        produced as single page Group IV TIFFs, with at least 300 dots per inch

                        (dpi). Each TIFF image shall be named according to a unique corresponding

                        bates number associated with the document. Each image shall be branded

                        according to the Bates number and the agreed upon Confidentiality

                        designation. TIFFs shall show all text and images that would be visible to a

                        user of the hard copy documents. The parties will accommodate reasonable

                        requests for production of specific images in color. In scanning hard copy

                        documents, distinct documents should not be merged into a single record,

                        and single documents should not be split into multiple records (i.e., hard

                        copy documents should be logically unitized). The parties will use

                        reasonable efforts to unitize documents correctly.

                -       Electronic files should be produced as single page TIFF image files (JPEG

                        is acceptable for color documents) and named per sequential production

                        numbers. E.g., PR000003.tif.

                -       If documents are produced containing redacted information, an electronic

                        copy of the original, unredacted data shall be securely preserved in such a

                        manner so as to preserve without modification, alteration or addition the

                        content of such data including any metadata.



_____________________________________________________________________________________________
JOINT STATUS REPORT AND
MOTION FOR ENTRY OF A STIPULATED SCHEDULING ORDER                                    PAGE 4
CLARKHILL\A9047\422007\263842789.v1-8/20/21
 Case 21-01001-rlj Doc 17 Filed 08/20/21           Entered 08/20/21 16:57:51        Page 5 of 11




                -       All produced images should be endorsed with the production “Bates

                        number” and “Confidentiality designation.”

                -       Microsoft Access files, Excel files, media files and any Documents with

                        embedded formulas should be produced natively with an image placeholder

                        for the next Bates number and Confidentiality designation. The native file

                        version should use the same naming convention as the other tiff image files.

                        So an excel spreadsheet would produce as: PR000004 Confidential.xlsx.

                D.      Any issues about claims of privilege or protection as trial-preparation
                        materials, including—if the parties agree on a procedure to assert these
                        claims after production—whether to ask the court to include their
                        agreement in an order under Federal Rule of Evidence 502.

        None at this time.



                E.      What changes should be made in the limitations on discovery imposed
                        under these rules or by local rule, and what other limitations should be
                        imposed.

        None at this time.

                F.      Any other orders that the court should issue under Rule 26(c) or under
                        Rule 16(b) and (c).

        The parties anticipate they will move the Court to enter a protective order relating to the

production of certain documents. The parties are currently developing a proposed protective order

to submit to the Court for its review.

        2.      Any other matters relevant to the status and disposition of this case.

        The parties submit a Stipulated Scheduling Order contemporaneous with the submission

of this Joint Status Report and ask the Court to continue the current docket call relating to this

matter that is set for December 1, 2021, to March 23, 2022. The parties’ request is made for good

cause based on pre-existing conflicts for counsel in December 2021 and the expectation that
_____________________________________________________________________________________________
JOINT STATUS REPORT AND
MOTION FOR ENTRY OF A STIPULATED SCHEDULING ORDER                                    PAGE 5
CLARKHILL\A9047\422007\263842789.v1-8/20/21
 Case 21-01001-rlj Doc 17 Filed 08/20/21           Entered 08/20/21 16:57:51        Page 6 of 11




additional time is necessary to conduct sufficient discovery to prepare for trial. More specifically,

the parties expect to exchange of written discovery and, afterwards, conduct several depositions

of key witnesses. Furthermore, the parties are cognizant of the impact of COVID-19 on discovery

scheduling including the ability to timely schedule depositions. As such, the current schedule will

likely not provide adequate time to prepare for trial in December 2021 and the parties ask that the

Court enter the stipulated schedule.

Dated: August 20, 2021                            Respectfully,

                                                  /s/ Duane J. Brescia
                                                  Duane J. Brescia
                                                  CLARK HILL, PLC
                                                  720 Brazos, Suite 700
                                                  Austin, TX 78701
                                                  (512) 499-3647 (direct)
                                                  dbrescia@clarkhill.com

                                                  Audrey L. Hornisher
                                                  CLARK HILL, PLC
                                                  901 Main Street, Suite 6000
                                                  Dallas, TX 75202
                                                  (214) 651-2056 (direct)
                                                  ahornisher@clarkhill.com

                                                  Christopher R. Ward
                                                  Phil W. Pemberton
                                                  CLARK HILL, PLC
                                                  2600 Dallas Parkway, Suite 600
                                                  Frisco, TX 75034
                                                  (214) 651-4722 (direct)
                                                  cward@clarkhill.com
                                                  ppemberton@clarkhill.com

                                                  COUNSEL FOR MARKEL INSURANCE
                                                  COMPANY

                                                  AND




_____________________________________________________________________________________________
JOINT STATUS REPORT AND
MOTION FOR ENTRY OF A STIPULATED SCHEDULING ORDER                                    PAGE 6
CLARKHILL\A9047\422007\263842789.v1-8/20/21
 Case 21-01001-rlj Doc 17 Filed 08/20/21          Entered 08/20/21 16:57:51      Page 7 of 11




                                                 /s/ Penn C. Huston (with permission)
                                                 Penn C. Huston
                                                 Jeffrey R. Elkin
                                                 MOUERHUSTON PLLC
                                                 349 Heights Blvd.
                                                 Houston, TX 77007
                                                 Telephone (832) 410-4540
                                                 Facsimile (832) 209-8158
                                                 phuston@mouerhuston.com
                                                 jelkin@mouerhuston.com

                                                 COUNSEL FOR ORIGIN BANCORP, INC.

                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 20, 2021, a true and correct copy of the
foregoing pleading was served upon all parties who have consented to service via this Court’s ECF
System, which includes listed below.

        Penn C. Huston
        phuston@mouerhuston.com
        Jeffrey R. Elkin
        jelkin@mouerhuston.com
        MouerHuston PLLC
        349 Heights Blvd.
        Houston, TX 77007
        Telephone (832) 410-4540
        Facsimile (832) 209-8158

        Counsel for Origin Bancorp., Inc.

                                              /s/ Duane J. Brescia
                                              Duane J. Brescia




_____________________________________________________________________________________________
JOINT STATUS REPORT AND
MOTION FOR ENTRY OF A STIPULATED SCHEDULING ORDER                                    PAGE 7
CLARKHILL\A9047\422007\263842789.v1-8/20/21
 Case 21-01001-rlj Doc 17 Filed 08/20/21       Entered 08/20/21 16:57:51      Page 8 of 11




_____________________________________________________________________________________________
JOINT STATUS REPORT AND
MOTION FOR ENTRY OF A STIPULATED SCHEDULING ORDER                                    PAGE 8
CLARKHILL\A9047\422007\263842789.v1-8/20/21
 Case 21-01001-rlj Doc 17 Filed 08/20/21           Entered 08/20/21 16:57:51       Page 9 of 11




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 ABILENE DIVISION

 IN RE:                                        §
                                               §
 Lauren Engineers & Constructors, Inc.         §        Case No. 21-10051 rlj7
                                               §
                                               §        Chapter 7
                                               §
      Debtor.
                                               §
 Markel Insurance Company,                     §
                                               §
      Plaintiff,                               §
                                               §
 v.                                                     Adv. No. 21-01001-rlj
                                               §
 Origin Bancorp, Inc.,                         §
                                               §
      Defendant.                               §

                             STIPULATED SCHEDULING ORDER

         Having considered the parties’ Joint Status Report and Motion for Entry of a Stipulated

Scheduling Order, the Court enters this schedule stipulated to by the parties and directs compliance

with the following deadlines. Except for deadlines impacting the Court’s calendar, the parties may

extend intermediate deadlines based on agreement without needing to file a motion or stipulated

order with the Court.


CLARKHILL\A9047\422007\263842789.v1-8/20/21
Case 21-01001-rlj Doc 17 Filed 08/20/21          Entered 08/20/21 16:57:51   Page 10 of 11




 Description                                                     Date
 Deadline to exchange initial disclosures                        September 3, 2021
 Expert disclosure deadline for affirmative claims               November 19, 2021
 Rebuttal expert disclosure deadline                             December 31, 2021
 Close of discovery                                              February 11, 2022
 Dispositive motion deadline                                     February 11, 2022
 Exchange of exhibit and witness lists                           February 23, 2022
 Dispositive motions must be heard by this date                  March 2, 2022
 File list of exhibits and witnesses                             March 2, 2022
 File proposed findings of fact and conclusions of law           March 9, 2022
 File trial briefs                                               March 9, 2022
 File joint pretrial order                                       March 9, 2022
 Pretrial conference                                             March 9, 2022
 Docket call                                                     March 23, 2022

                                      # # # End of Order # # #

Submitted by,

/s/ Duane J. Brescia
Duane J. Brescia
Stephen A. Roberts
CLARK HILL, PLC
720 Brazos, Suite 700
Austin, TX 78701
(512) 499-3647 (direct)
dbrescia@clarkhill.com
sroberts@clarkhill.com

Audrey L. Hornisher
CLARK HILL, PLC
901 Main Street, Suite 6000
Dallas, TX 75202
(214) 651-2056 (direct)
ahornisher@clarkhill.com

Christopher R. Ward
Phil W. Pemberton
CLARK HILL, PLC
2600 Dallas Parkway, Suite 600
Frisco, TX 75034
(214) 651-4722 (direct)
cward@clarkhill.com
ppemberton@clarkhill.com

COUNSEL FOR MARKEL INSURANCE COMPANY


CLARKHILL\A9047\422007\263842789.v1-8/20/21
Case 21-01001-rlj Doc 17 Filed 08/20/21       Entered 08/20/21 16:57:51   Page 11 of 11




AND

/s/ Penn C. Huston (with permission)
Penn C. Huston
Jeffrey R. Elkin
MOUERHUSTON PLLC
349 Heights Blvd.
Houston, TX 77007
Telephone (832) 410-4540
Facsimile (832) 209-8158
phuston@mouerhuston.com
jelkin@mouerhuston.com

COUNSEL FOR ORIGIN BANCORP, INC.




CLARKHILL\A9047\422007\263842789.v1-8/20/21
